Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 2 March 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…the plurality of partitions comprising a host partition, a garbage collection partition, and a wear leveling partition, wherein during periods when wear leveling is not required, the storage controller is configured to: identify a least valid block stripe having a sequence number less than a configurable threshold sequence number below a most recently assigned sequence number; and move valid data from the least valid block stripe having a sequence number less than the configurable threshold sequence number below the most recently assigned sequence number into a high wear bias block stripe.”
 
[Claims 3-10,12 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 13) “…the plurality of partitions comprising a host partition, a garbage collection partition, and a wear leveling partition; and during periods when wear leveling is not required: identifying a least valid block stripe having a sequence number less than a 

 [Claims 15-20,22 indicated allowable by virtue of depending from and incorporating the subject matter of claim 13.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 2 March 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137